DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1 and 14, drawn to a support system.
Group II, Claims 2-13, drawn to a workpiece holder.
Group III, Claims 15-16, drawn to a manufacturing device.
Group IV, Claims 17-26, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a workpiece holder for an additive manufacturing system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasaki (US 2016/0016371).  Sasaki discloses a base mold and pattern mold fastened together ([0085]-[0086]) (a workpiece holder for an additive manufacturing system).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 2-13 and 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 27, 2021.
Applicant's election with traverse of a workpiece holder, a manufacturing device, and a method in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the grounds that the Office did not identify prior art, therefore Applicant would only need to argue all the inventions are related.  This is not found persuasive because the restriction was improperly written.  Restriction was rewritten, above, with proper prior art to support the restriction requirement.
The requirement was not deemed proper initially and is therefore made NON-FINAL again.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2016/0016371).

In reference to Claim 1, Sasaki discloses a base mold ([0086], Item 20) (a base support) is held together with a pattern mold using fixing pins ([0085]-[0086], Items 61) (positioning element) wherein the powder is added to make the mold by layers ([0046]) (layered application of a raw material in powder form) and the base mold (Item 20) and pattern mold (Item 30) are opposite one another ([0055], Fig. 4) (workpiece holder has a lower side and a building side as an upper side which is located substantially opposite the lower side) with fixing pins inserted into the air-bleeding holes to keep the parts together ([0085]-[0086]) (on the lower side, the workpiece holder has at least one first positioning device for releasable, positionally accurate attachment to the base support of the support system) the fixing pins being radially expandable spring pins ([0086]) (the at least one positioning element and the at least one first positioning device are designed in a complementary manner and form a pin/hole pair comprising a pin and a hole).  Examiner is interpreting the radially expandable spring pins to be conventional spring pins made of steel which expand upon temperature increase which would meet the limitation of one section of the pin is made of a first material having a first thermal expansion coefficient, the retaining section of the hole that is decisive for the positioning accuracy is made of a second material having a second thermal expansion coefficient, the first or second thermal expansion coefficient is lower than the second or first thermal expansion coefficient, so a clamping effect results between the pin and the surrounding hole in the event of a temperature increase of the support system during the manufacturing process due to the expansion of the section of the pin. 

In reference to Claim 14, Sasaki discloses a base mold ([0086], Item 20) (a base support) is held together with a pattern mold using fixing pins ([0085]-[0086], Items 61) (positioning element) wherein the powder is added to make the mold by layers ([0046]) (layered application of a raw material in powder form) and the base mold (Item 20) and pattern mold (Item 30) are opposite one another ([0055], Fig. 4) (workpiece holder has a lower side and a building side as an upper side which is located substantially opposite the lower side) with fixing pins inserted into the air-bleeding holes to keep the parts together ([0085]-[0086]) (on the lower side, the workpiece holder has at least one first positioning device for releasable, positionally accurate attachment to the base support of the support system) the fixing pins being radially expandable spring pins ([0086]) (the at least one positioning element and the at least one first positioning device are designed in a complementary manner and form a pin/hole pair comprising a pin and a hole).  Examiner is interpreting the radially expandable spring pins to be conventional spring pins made of steel which expand upon temperature increase which would meet the limitation of one section of the pin is made of a first material having a first thermal expansion coefficient, the retaining section of the hole that is decisive for the positioning accuracy is made of a second material having a second thermal expansion coefficient, the first or second thermal expansion coefficient is lower than the second or first thermal expansion coefficient, so a clamping effect results between the pin and the surrounding hole in the event of a temperature increase of the support system during the manufacturing process due to the expansion of the section of the pin.  Sasaki discloses the base mold and the pattern mold are creating a plate-shaped mold configuration (Fig. 4) (the workpiece holder comprises a plate-shaped upper element and plate-shaped lower element).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742